Citation Nr: 1126531	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  91-46 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for "disabilities" resulting from exposure to Agent Orange.  

2.  Entitlement to a greater amount of nonservice-connected pension benefits from November 1, 1990 to October 1, 2007.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a May 1995 decision, the Board denied service connection for disabilities resulting from exposure to Agent Orange.  The United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims and hereinafter referred to as the Veterans Court) affirmed the decision in March 1997.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) remanded the claim in December 2000 upon review of the Veterans Claims Assistance Act, enacted in November 2000.  

The Veterans Court remanded the case to the Board in March 2001 and the Board remanded the case to the RO in September 2003.  A January 2004 supplemental statement of the case (SSOC) readjudicated the claim, denying service connection for disabilities resulting from Agent Orange exposure.  

In July 2006, the Board again denied the claim of entitlement to service connection for disabilities resulting from Agent Orange exposure.  The Veteran again appealed the decision to the Veterans Court.  In July 2007, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the July 2006 Board decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In June 2008, the Board remanded the issue of entitlement to service connection for disabilities resulting from exposure to Agent Orange to the RO via the Appeals Management Center (AMC).  Of note, the RO and the AMC are treated interchangeably in the instant decision and referred to in some instances as the agency of original jurisdiction (AOJ).  





FINDINGS OF FACT

1.  As found in prior Board decisions, the Veteran does not have disability due to a disease for which service connection can be presumed due to in-service exposure to an herbicide agent, to include "Agent Orange," or that was caused by in-service exposure to an herbicide agent, to include "Agent Orange."  

2.  The amounts of the Veteran's pension are correct.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disabilities due to exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010 & 75 Fed. Reg. 53216 (August 31, 2010)).  

2.  The criteria for adjusting the amounts of the Veteran's nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

At the time of the Board's June 2008 remand to the AOJ, the Veteran was represented by an attorney, Virginia A. Girard-Brady.  In an October 2009 letter, Virginia A. Girard-Brady notified the AOJ of her withdrawal from representation of the Veteran and informed the AOJ that the a copy of the letter had been sent to the Veteran.  She has therefore withdrawn her services as a representative prior to when the appeal was certified to the Board.  38 C.F.R. § 20.608(a) (2010).  

In November 2009, the AOJ denied a claim by the Veteran of entitlement to service connection for posttraumatic stress disorder (PTSD) and, in the letter that notified him of that decision, informed him that it had no record of him appointing a service organization or representative to assist him with his claim.  The AOJ invited him to contact VA for a listing of recognized representative and informed him that Veteran's service organizations could also help him with any questions.  There is no indication that the Veteran appointed a representative or requested any other assistance in finding a representative.  The Board, therefore, concludes that the Veteran is unrepresented at this point.  

The claims file is absent for evidence that the Veteran responded to the statement of the case that the AOJ issued in November 2009 with regard to the issue of entitlement to service connection for PTSD and that issue is, therefore, not before the Board as the Veteran did not appeal it to the Board.   

In November 2009, the Veteran requested a hearing before a member of the Board to be held in Washington DC.  In April 2010, the Board sent a letter to the Veteran informing him that the hearing he requested had been scheduled and apprised him of the date and place of the hearing.  Noted in the Veterans Appeals Contact and Locator System (VACOLS) is that the Veteran cancelled that hearing.  Of record is a letter received by the Board from the Veteran in May 2011, in which he stated that he no longer desires a hearing before the Board.  

Service connection

In order to place the factual information and analysis in the proper context, the Board first outlines statutes, regulations and caselaw applicable to this case and then turns to an analysis of the facts of the case with application of those statutes, regulation, and cases.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 75 Fed. Reg. 53216 (August 31, 2010) (announcing the revision to 38 C.F.R. § 3.309(e)).   

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

In the instant case, the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam War so exposure to Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Operative in this case is not whether the Veteran was exposed to Agent Orange during service but rather whether he has any of the diseases for which service connection can be presumed based on exposure to Agent Orange or any other disease shown by the evidence to have been caused by exposure to Agent Orange.  Absent a showing that he has one or more of the claimed diseases at some point between when he filed his claim and the present, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  These are non-exhaustive lists.  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert (lay) opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

The Federal Circuit has explained, with regard to diagnoses, as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

Taking these decisions of the Veterans Court and the Federal Circuit together, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Now, the Board turns to a discussion of the facts of this case and application of the statutes, regulations, and caselaw to those facts.  

In the June 2008 remand to the AOJ, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination so that an expert opinion could be obtained on the question of whether or not the Veteran had disabilities due to exposure to Agent Orange.  A document printed in November 2010 shows that the AOJ requested an examination from the Veteran's Health Administration.  This request is annotated "Per Coach Exam Cancelled."  

A November 8, 2010 Report of General Information documents that a Veterans Service Representative telephoned the Veteran and informed him that a request had been made for a physical examination and that the VA Medical Center (VAMC) would be in contact with him.

This document also states the following:  

The Veteran claims he will never take an exam and repeatedly told me to 
"Go To Hell."

Here entitlement to service connection cannot be confirmed without a current VA  examination because the record contains no evidence that is both competent and credible establishing that he has any disease that service connection can be presumed based on in-service exposure to Agent Orange or that is shown to have been caused by such exposure.  The Veteran has not provided good cause for his failure to report for  VA examination, telling the VA representative to "Go To Hell."

In light of the fact that this case has been repeatedly returned to the Board from the Court for different technical reasons (not withstanding some rather unusually statements from the Veteran, as cited above) over a 15 year period, the Board believes it must be clear regarding this point:  The Veteran's statement "Go To Hell" is found by the Board to clearly indicate that he will not attend a VA examination.  There is no factual ambiguity.  On this point, to avoid yet another joint motion, the Board believes it must be clear.  

As his claim is an original claim, the Board must therefore determine whether service connection can be granted based upon the evidence of record.  38 C.F.R. § 3.655(b).  

In the joint remand the Parties instructed VA to provide an explanation as to its evaluation of documents dated in November 1984, including information in a VA Examination Report form.  In order to provide this explanation it is necessary to refer to documents filed in the context of an earlier claim for VA benefits for a nervous condition as well as the Veteran's claim for disability benefits administered by the Social Security Administration (SSA).  

Prior to his most recent refusal to report for an examination, the Veteran previously failed to report for VA examination.  Furthermore, the record shows that the Veteran, or someone at his direction, has a history of filling in himself VA examination forms not only in the section in which the form indicates that the person being examined should provide a narrative history, but also the sections for the examining physician to provide information.  Either he, or someone at his direction, then signs the form and includes the name and specialty of a medical professional.  The Board points out this fact at the outset so that the Veteran understands why the Board provides details as to claims filed for disabilities other than Agent Orange.  

The relevance of this information is that one of the documents that the Parties, in their joint motion, directed the Board to consider and provide an explanation as to its consideration is an examination report that the Veteran, or someone at his direction, filled in completely but signed as if the information was provided by physicians.  

Simply stated, the "examination report" the parties of the joint motion cite to is a clear fabrication. 

VA first received a claim for VA disability compensation or pension in August 1979.  A deferred rating decision dated October 24, 1979 provides that the Veteran's claim should be disallowed for failure to report for a VA examination and he was informed of such in a November 1979 letter.  In a letter dated in December 1979, the Veteran informed VA that he resented his claim being denied in part due to "my failure to comply with his (a VA adjudicator) personal regulations requiring me to undergo a physical exam against (sic) my own convictions."  

In May 1980, the RO again requested a VA examination.  Of record is a VA Report of Medical Examination for Disability Evaluation, VA Form 21-2545.  This report is shown as being received by VA in March 1980.  It is dated in October 1979 and purportedly signed by two physicians.  

The Board finds that this form is clearly not completed by a physician.  This is shown by several entries in the form.  For example, in a section for remarks it is written "none other than disable,"  in the section for the cardiovascular system is written "all carrying vessels in good order. Complications may be found in the duct small vessel or lymph as a result of contracting muscles," for the lymphatic  and hemic system it is written "During anguish the lymphatic and hemic glands tend to sweet causing complication in the glands process of contracting."  Other examples within this report abound, but the Board believes it has made its point.

VA received a letter from the Veteran in April 1980 in which he stated that he submitted a doctor's physical and provided a full medical examination report.  

That the report submitted was completed by the Veteran or someone, other than a medical professional, at his direction is clear from the entries in the report which are clearly not stated in language characteristic of that of a medical professional but are stated in language consistent with various statements found in the claims files that were received and signed by the Veteran.  It is also clear that the Veteran did not attend a VA examination as he acknowledged so in his December 1979 letter.

As explained further along in this decision, this is the same type of report that the Parties requested that the Board address in this decision.  The presence of this earlier report adds weight to the Board's finding that the evidence from November 1984 was created by the Veteran or someone at his direction who is not a medical practitioner and therefore is not expert evidence.  

Records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits were received by VA in September 2002 and provide that the Veteran has been under disability since 1983 for a psychotic state of unknown etiology.  There is no evidence of any disease subject to the presumption of service connection based on Agent Orange exposure or any evidence that the Veteran has disability due to disease or injury incurred in or contracted in service.  

There is an August 1983 letter addressed to the Veteran from VA informing the Veteran that applicants for disability compensation and pension or persons receiving such benefits to undergo an examination.  It is unclear from where the information handwritten on this form arose.  It appears to be signed by a physician Dr. "S" and states "Severe nervous disorder caused by the exposure Agent Orange Mental Disble Affective [illegible]."  

Another writing from 1983, purportedly signed by a physician, Dr. "S." of the VA clinic in Tuskeegee, Alabama, provides as follows with regard to the Veteran:  

"Actute Psychosis:  Severe Mental disorder Cause by the exposure as a Viet Nam Veteran to the Chemical Agent Orange Suffered a nervous breakdown and had to be discharge for medical reason.  Mental defiencey preventing the patient from getting along with other people.  Unable to function as a productive individual.  Has no interests or personal habits, lost memory & a sever lack to make decisions.  A patient at the Veterans Administration Hospital were his treatment required hospitalization once very month 1966 - 1983.  Patient is not able to work, last work in 1965.  

An SSA form dated in September 1983 documents that a VA employee was unable to find any inpatient or outpatient file on the Veteran.  Another form from that month includes that the Veteran insisted that he was hospitalized at the VA hospital in Tuskegee in August 1983 for one week and that Dr. "S." was his physician.  An SSA form from a few days later documents that the SSA employee called the RO and the VA Hospital in Montgomery but no one was able to identify a Dr. S.  

Another statement from an SSA employee indicates that she contacted a Dr. "A" to verify medical information that had his signature but Dr. A. informed her that the Veteran was not a patient of his and recalled that the Veteran did not come in for his compensation examination.  Dr. A. requested that the SSA employee mail him the information so that he could verify if the signature was his.  

This language is similar to an SSA -3368-F8 form filled out by the Veteran in which he stated that he was hospitalized in 1976, 1978, and 1982 for "Nervous disorder as result of being exposed to agent orange."

This evidence tends to show that the Veteran is not credible as to his reported treatment by VA or other physicians.  That the Veteran has identified records that do not exist is consistent with his submission of documents purported to be from medical practitioners which are not from medical practitioners.  The Board, therefore, affords no weight to any of the Veteran's reports as to treatment provided for any condition other than where there is some independent and authentic documentation of the treatment.  The Board finds that the Veteran is simply not telling the truth and creates evidence to support his claims.

In October 1984, the RO in Atlanta Georgia received the Veteran's application for VA disability benefits based on exposure to Agent Orange.  As to that claim he explained the nature of sickness, disease, or injuries for which the claim was made as follows:  Blood Disorder - ; Blood Pressure Problems - 1966 Agent Orange Exposure - causing blood disorder - 1965."  On November 2, 1984 the that RO requested a physical examination of the Veteran  and provided in the request that the "Vet claims sc for nervous cond, hypertension, blood disorder (unspecified) and Agent Orange Exposure.  Pls examine for all claimed conds. Rel to NSC pension."  

In the July 2007 joint motion, the Parties instructed the Board to provide reasons and bases with regard to two items of evidence dated in November 1984.  The Board now explains why that evidence is not favorable to the Veteran's claim.  

In a section for date completed is stamped "DEC 12, 1984 and in a section for the name of the fee examiner or other station is stamped "FAILED TO COOPERATE" and handwritten is ""DNR" FOR Exam 12-11."  Of record is a Deferred or confirmed rating decision dated in December 1984 that contains the handwritten text "Vet Failed to Prosecute claim - Did Not Complete Exam - Evidence OF RECORd is not SuFFicieNT FoR RATiNG PurposEs."  

The first item referred to in the joint motion is a VA Form 21-2545, A VA report of medical examination for disability evaluation, dated November 30, 1984.  This includes a narrative history provided by the Veteran (the person examined).  He stated as follows:  

Mr. [the Veteran]  handled Agent Orange in airplanes during his tour of duty in Viet nam.  The post traumatic stress disorder brought on [illegible] by chemical 245-T, a toxic chemical TCCD cause a severe break down in soft tissue sarcoma parplgia cutanea tarda and chloracne and chloracne.  Mr. [the Veteran] was release on a medical disc have not work in the passed 18 years.  His condition prevent employment not able to work.  Psychotic, a breakdown in the past tissue sarcoma causing sever weakness treatment started May 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84."

In the joint motion the Parties referred to the section for musculo-skeletal system.  In particular to the following language "[I]nfection related to Agent Orange causing musculo system breakdown in tissues or [illegible] blisters swollen as if patient was addicted to heroin."  The complete handwritten text in that section is as follows:  

infection related to agent orange causing musculo skeletal system breakdown in tissues or flatty soared blisters swollen as if patient was addiction to heron some fluid left, right joints hand, need assistance in the control of movement due to selling knees pressure area a the joints some fluids some areas like the elbow, bottom of feet, stomach tenderness and weakness due to a disease ridden skeletal system fibrous brittle bony throughout the musculo skeletal system received mechanical walker, arms and hands objects used for control.  Dryed skin 1/2 inch thick covering feet, blistering scars around toes right & left feet, wrapping, required, daily saline solution use for aiding the blistering soars area; not able to walk at all.  Use wheel chair.  have a family member with him at all time when not hospitalized.  body has no burns areas.

Of note is that similar entries, in the sense of the language and logic, are found in all sections of this document.  For example, in the immediately following section, which addresses the endocrine system, is written the following:  "From the hypothalamus, the pituitary organized the endocrine glands failing to release the amount of harmones into the blood thus effecting the endocrine system thyroid, adrenals, pancreas gonads do not receive enough harmone"

Similarly, in a Remarks section is written the following:  

From the medulla and adjacent areas radiate the cranial nerves are not serving the sensory and motor needs of head, neck, chest and abdomen, olfactory, op[tic, oculomotor, trachlear, trigeminal, abducens, facial, acoustic, glassopharyngeal, vagres, spinal accessory and hypoglossal do to some deteriorating of some areas there exist a severe feeling of helpless senseless, paralyzed blood of protoplasm.  Although cortex and care, the cerebellum governs the patient damaged areas of movement, falling, running at the mouth most of the efferent fibers stemming from cell nuclei deep inside the cerebellum show a small trace of fluid.

This document is signed, in three sections for "SIGNATURE OF PHYSICIAN" with illegible names and a specialty of the first physician as "MD,"  a specialty of the second physician as "heart surgeon," and a specialty of the third physician of "Psychiatry."  

In light of the fact that this case has been repeatedly returned to the Board by the Court over a 15 year period the Board believes it must be absolutely clear on this point:  The Board finds that this document was not filled-in by any medical professional and is clearly and unambiguously a fraud. 

Rather, the Veteran completed not only the narrative section but all other sections as well.  This facts appears self-evident, however, in light of the joint motion, the Board believes it must be clear:  This the Board concludes for two reasons.  First, the Veteran did not report for the examination, as documented in the VA Request for Physical Examination which shows that he did not report for the examination.  Second, the language and logic expressed in the entries just quoted is clearly not that of a medical professional but rather is more in keeping with the Veteran's language and logic found in statements that he has signed.  

Now the Board turns to the second document noted by the Parties, a document with a heading "VETERANS ADMINISTRATION MEDICAL" and a section labeled "Policy or Medical Assistance Number."  In a section labeled "Describe The Illness or Injury for Which Patient Received Treatment" is the following handwritten entry:  "Soft tissue sarcoma, nervous disorder parephyria cutanea tarda liver disease, active sychosis memory loss illness affective patient nervous system, musculo skeletal sizure and epilepsy attack weekly."  

In a section labeled "Was illness or injury connected with employment" is written "Agent Orange chemicals 2,4-D and 2,4,5 T."  At the bottom of this form is a section for the signature of the patient and this is signed by the Veteran.  

Attached to that form and received on the same date are two other pages.  The first is a listing of entries in a table - for example "heart pills abnormal beat."  The next page begins with the sentences "Entephalin examination has also helped explain the chemistry of the patient neurotic condition.  Encephalins occupy a certain number of opiate receptors.  The medicine [the Veteran] now take relieves some of the pain occupying receptors that are left unfilled."  

The Board finds that this form and accompanying pages were completed by or at the direction of the Veteran, and not completed by a medical professional.  There are no findings anywhere in the records that the Veteran has ever been diagnosed with any of the conditions listed.  The statement that he had skeletal seizures and weekly epilepsy attacks is not supported anywhere in the record.  Moreover, the language and grammar used in the documents is not reflective of what one would expect from a medical professional, or anyone with more than a high-school education, but rather is consistent with the Veteran's own statements found in the claims file.  

Again, this appears unusually clear to the lay observation of the Board based on even a cursory review of the documents in question, to the point the further investigation from a expert in document forgeries is clearly unwarranted and would be a clear waste of limited VA resources, beyond that which has already be used in this case over many years.  However, in light of the joint motion, the Board believes it must be clear:  The Board makes the following factual determination:  It is clear that the Veteran had, at that time, a tendency to submit documents allegedly from physicians that were not, in fact, from physicians.  This is shown by his correspondences with the SSA, in particular the references to Dr. "A" and Dr. "S."  

Because the Board finds that the documents from November 1984, just discussed, were created either by the Veteran or at his direction, and not by medical professionals, the documents are no more probative than any other statement provided by the Veteran.  Given that the VA report of medical examination from November 1984 contains little more than a stringing together of physiologic and anatomical terms, the Board finds that the documents are not evidence favorable to the Veteran's claim.  The documents, however, are evidence unfavorable to his claims because they tend to show that the Veteran is not credible, and therefore cast a negative light on any of his reported history.  

In October 1990, the RO received another application from the Veteran for VA disability benefits.  In the section for the nature of the disease or injuries for which the claim is made the Veteran provided as follows:  "Exposed - War herbicide containing dioxin.  A chemical contained in the herbicide Agent Orange 4-6-65 - 5/65/6/65/7/65, 8/65, 9/65, 10/65, 11/65, 12/65, 1/66 - hepatobiliary tract, immunologics, abnormalities, gastrointestinal ulcer, altered lipid Metabolism, Soft tissue sarcoma 100 disable."  He indicated that he had been hospitalized at VA hospitals in New York, New York, and Tuskegee, Alabama in July, August, and September 1990.  He filled in the section of the application for whether he has received treatment while in service, as treatment for hepatobiliary track psychosocial effects in May and November 1965, immunological abnormalities  in June, July, and December 1965 at the same location, and for altered lipid metabolism from July to October 1965, with all treatment allegedly occurring at the infirmary of the first battalion in Vietnam.  

In a December 1990 writing he stated that he had been treated for the following "Soft tissue sarcomas, skin disorders/choloracne, subclinical hepatotice effects, porphyria cutanea tarda, neurologic effects, psychological effects, gastrointestinal ulcer and altered lipid metabolism."  He stated in an attachment that he had new symptoms daily.  He also indicated that records of his treatment for Agent Orange exposure could be found at Metropolitan Hospital and a medical facility at the VA RO, both in New York.  

He explained that he believed the conditions he suffers from that are related to Agent Orange exposure include as follows:  

Soft tissue sarcoma a sevre disorder affecting changes in bowel movement a blood red to purplish loose watery stool everyday,  change in liver, gastric hyperplasia causing unusual change of normal cells in stomach and other organs including Kidney.  The sarcomeres in the muscle fiber do not contracts, causing severe pain throughout the body.  Past Traumatic Nervousness, depressin, nightmares, uses alcohol and pills and drugs for control of.

The RO has requested evidence from the Metropolitan Hospital and in September 1991 received a letter from Metropolitan Hospital Center informing VA that the Veteran was not known to Metropolitan Hospital.  As explained in the "duties to notify and assist" section of the instant decision, there are no records of treatment of the Veteran by any VA facility that he has alleged provided him with treatment.  In his September 1991 VA Form 9 substantive appeal, the Veteran stated that he did not see where a physical examination at a VA hospital would help his case.  

Regarding the point that a VA examination would not help his case, in light of the history cited above, the Veteran is correct.

These documents tend to show that the Veteran is not credible and are in keeping with his tendency to report treatment that did not occur and to provide examination reports purportedly written by physicians that the evidence tends to show were not written by physicians.  

There is no authentic evidence showing that the Veteran has any disease for which service connection can be presumed as due to exposure to Agent Orange.  There is likewise no authentic evidence that the Veteran has any disease that reliable evidence shows is caused by exposure to Agent Orange.  

In a May 2004 writing, the Veteran reported that he received treatment at an infirmary in Vietnam in 1965 - 66 for agent orange exposure.  Service treatment records do not show that the Veteran has any of the conditions for which he asserts service connection is warranted.  He was treated for acute urethritis, gonococic, in November 1964, that he reported groin pain in December 1964, lower back pain in April 1965, and groin pain in May 1965.  A January 1966 report of medical examination for the purpose of separation from active service includes that he had a normal clinical evaluation of all systems.  In an associated report of medical examination, the Veteran checked selection boxes for "NO" as to whether he then had or had ever had a approximately 65 different symptoms or conditions, including stomach, liver or intestinal trouble; frequent indigestion; tumor, growth, cyst, cancer.  He checked a selection box for "YES" only with regard to mumps.  

Service personnel records document that the Veteran had service in the first battalion 26th Infantry USARPAC from October 1965 to January 1966 and from August 1965 to October 1965 F.R.K. (A) NTTPS1 and he was awarded the Combat Infantry Badge.  There is no indication in these records that the Veteran was discharged for medical reasons.  Indeed, of record is a DD Form 220 documenting that the Veteran underwent a complete medical examination for military service on or about June 28, 1966.  He signed a statement to the effect that upon release from active duty or ACDUTRA during his tour from Jay 27, 197=67 to June 10, 1967 there had been no change in his physical condition and to the best of his knowledge, he was not suffering from an disability, defect, or illness, which was not present upon entry or acquired during this tour of duty.  This form indicates that he had Active duty / ACDUTRA from May 27 1967 to June 11, 1967.  These records do not indicate that he was discharged for medical reasons.  

These records are therefore evidence against the Veteran's claims for two reasons.  First, the records do document treatment of the Veteran for some conditions but do not show treatment or reported symptoms of any of the diseases of which he alleges he has.  Second, the records are more evidence that the Veteran is not credible.  This is because he has asserted that he has provided documents that either he created or someone else created at his direction stating that he was discharged for medical reasons but the service records show that this is not accurate.  

As to the Veteran's statements that he has any of the diseases for which he asserts service connection is warranted, the Board finds that he is neither competent to diagnose such diseases nor credible in his reports of any symptoms of or treatment for such diseases.  

The diseases that he has referred to by name, such as soft tissue sarcoma, chloracne, and cutanea tarda, are not diseases that are subject to differentiation from other diseases by mere observation.  These are also not diseases that are commonly referred to in popular culture.  He has not explained and the Board, also a non-expert, had no basis for finding that, for example, chloracne has any characteristic features that are readily distinguishable by a layperson from some other form of acne or skin disease.  Nor is it within the realm of lay knowledge to distinguish one form of cancer from another.  It is well known that cancers are diagnosed through laboratory tests or inspection by a trained medical professional.  For these reasons the Board finds that the diseases that the Veteran alleges he has due to Agent Orange exposure are of the type that can be diagnosed by a layperson.  

As to his credibility, the Board has already provided a detailed explanation as to why this Veteran is found to be not credible.  In light of the joint motions, the Board believes that it must be clear on this point:  The Veteran is fabricating evidence, his statements regarding treatment are not believable, he is knowingly creating an inaccurate medical history that is not true, and his statements, as a whole, are found to provide highly probative evidence against all claims with the VA.  Based on the Veteran's conflicting statements and fabricated evidence, the Board finds that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 
 
Based on these findings, the Veteran's statements regarding what diseases he has and any relationship of any disease that he may have to exposure to Agent Orange, are afforded no probative weight.  

The Board has not neglected to consider that it appears the Veteran received compensation from the Agent Orange Payment Program, but this fact does not provide a factual basis to find that he has a disability related to service.  

There is no evidence of record, that is both competent and credible, showing that the Veteran has any disease for which service connection can be presumed due to exposure to Agent Orange or that is shown to have been caused by exposure to Agent Orange.  As the record fails to show that he has any disease for which service connection can be presumed based on in-service exposure to Agent Orange and fails to show that any disease that he may have, including psychiatric disease, was caused by in-service exposure to Agent Orange, his appeal must be denied.  The evidence in this case is not evenly balanced and there is therefore no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pension

In a December 2005 rating decision, the RO granted nonservice-connected pension from October 12, 1990.  In that decision, the RO denied entitlement to special monthly pension.  The Board does not find a letter addressed to the Veteran with regard to that decision.  Also of record is a July 2006 rating decision in which the RO found the Veteran to not be competent to handle disbursement of funds.  A September 2006 document shows that the Veteran was appointed a person to receive and disburse his benefits.  An October 2007 letter addressed to the Veteran and his custodian informed the Veteran that VA made a final decision on his claim received in March 1995 and informed him that the RO granted a nonservice-connected pension effective October 12, 1990 and that is pension rates were based on historical income and medical expenses that he had provided to VA.  

That same month the RO received a notice of disagreement from the Veteran in which he referred to the October 2007 decision.  He stated as follows:  

Entitlement amount, Department of Veterans Affairs Regional Office, Montgomery Ala. Did not apply the law correctly "when it made a decision based on earned Social Security Benefit by the Veteran - Cola, income Adjustment, Retro Payment.  for a non-service connected pension.  The Veteran was assigned a custodian to assist the Veteran in managing 20.00 plus retro payment monthly.   To whom it may concern the Veteran can manager the small amount monthly the issue is transportation, hygiene, alone with the Veteran ability to manager his daily care not the inability to handle or manage the small current monthly - Det of Vet. Affairs 20.00 retro payment.  family of Veteran. Appeal is in order 10-19-07"

The RO sent a statement of the case to the Veteran in January 2009.  In March 2009 his representative at the time filed a substantive appeal stating that the Veteran contends that he is entitled to a greater amount of service connected pension benefits from November 1, 1990 to October 1, 2007.  

Payment of VA pension benefits are made at specified annual maximum rates, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A.  § 1521.  In determining countable income, all payments of any kind or from any source will be included, unless specifically excluded by law or regulation. 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272.  Necessary medical expenses, that meet certain criteria, will be deducted from countable income.  38 C.F.R. § 3.272(g).  

For the purpose of determining initial entitlement the monthly rate of pension shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 2.73(a).  For running awards, whenever there is a change in a beneficiary's applicable maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by the beneficiary's countable income on the effective date of the change in the applicable maximum pension rate, and dividing the remainder by 12.  38 C.F.R. § 2.73(b)(1).  After determining the monthly rate the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29.  

The maximum annual pension rate (MAPR) is set by Congress.  That rate, which changes annually, is published in Appendix B of the Veterans Benefit Administration Manual M21-1.  38 U.S.C.A. § 1521 (a)(b); 38 C.F.R. § 3.3 (a)(3), 3.23 (2010).  Those rates covering the time periods involved in this case can be found in the M21-1 and are accessible at the internet address http//www.benefits.va.gov/warms/docs/admin21/m21_1/part1/appb/sectb.doc.  

The October 2007 decision lists the total award amount, amount withheld, monthly entitlement amount, payment start date, and reason for change for all periods of time from November 1, 1990 through December 1, 2006.  In the January 2009 Statement of the Case, the RO provided a detailed accounting of the amount of the Veteran's monthly pension benefits for each year from November 1990 through October 1, 2007.  This accounting was based on his reported income and medical expenses.  

In the instant case, the Veteran is in receipt of Social Security disability benefits and he has provided information as to his income amounts.  He has also provided information of payments from the Agent Orange Veteran Payment Program in 1990 and 1991.  A review of the RO's accounting for the periods from November 1990 through December 2006 shows no errors or discrepancies and those calculations are consistent with the published MAPR for all periods.  The Board therefore concludes that the amounts of the Veteran's pension are correct.  

The Veteran has not pointed to any specific discrepancy in the amount of his pension.  There is no evidence favorable to his appeal.  As all of the evidence of record is unfavorable to his appeal, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim of entitlement to service connection for disabilities due to Agent Orange exposure, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in April 2004, March 2006, and April 2009 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

As to this issue, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Veterans Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.   The letters sent to the Veteran in April 2004, March 2006, and April 2009 provided the content complying notice and subsequent VA process was afforded the Veteran following those letters, most recently by the RO's issuance of a supplemental statement of the case in November 2009.  

With regard to the claim for nonservice-connected pension benefits, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004.  That letter fully addressed all required notice elements and was sent prior to the initial RO decision in the matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As explained in the part of this decision addressing the claim of entitlement to service connection for disability due to exposure to Agent Orange, VA has made all necessary efforts to afford the Veteran a VA examination.  He has refused to cooperate with those efforts by refusing to attend an examination.  VA has therefore fulfilled its duty to afford him an examination.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his service treatment and personnel records.  Records of his claim for disability benefits from the Social Security Administration (SSA) are associated with the claims file.  In 1990 the Veteran reported that he was treated "for the Chemical - Agent Orange" at a VA medical facility located in New York City and at Metropolitan Hospital located in New York City.  

Of record is a July 2002 VA Form 10-7132 in which the VA Medical Center (VAMC) in New York, New York indicated that there were no available records of treatment of the Veteran.  A September 2002 letter from the VA Central; Health Care System in Tuskegee, Alabama indicates that there are no locatable records of the Veteran.  

In the June 2008 remand, the Board instructed the AOJ to sent a letter to the Veteran and his representative asking him to submit evidence relevant to his claim for service connection for disability to do Agent Orange exposure or to provide VA with the necessary information so that VA could assist him in obtaining the evidence.  Of record is an April 2009 letter that is compliant with that remand instruction.  The Veteran did not provide any additional information.  The Board also instructed the AOJ to ensure that the Veteran was afforded a relevant C&P examination and as already explained, the RO made all necessary efforts to afford the Veteran an examination but the Veteran refused to attend the examination.  Based on the RO's actions the Board finds that there has been compliance with its June 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


